DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 27, 2022 has been entered.
 				Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh (2009/0255385) in view of Hsieh (2014/0338419) and/or Cutler et al. (2005/0072278).
In re Aller, 105 USPQ, 233. In this situation, depending on a desired length of the wrench, as required by the user, one could provide a tubular body that is 1.18~2.6 times the length of the large diameter portion, and that the length of the small diameter portion is within the range of 0.18~1.6 times the length of the large [AltContent: ]order to allow the wrench to more effectively and easily engage with workpieces in hard to reach locations.
[AltContent: textbox (Bridge portion and its length)][AltContent: textbox (Length of tubular body)][AltContent: ][AltContent: ][AltContent: textbox (Small diameter portion and its length)][AltContent: ][AltContent: textbox (Large diameter portion and its length)]
    PNG
    media_image1.png
    342
    401
    media_image1.png
    Greyscale




[AltContent: textbox (Small diameter being hollow)][AltContent: textbox (Bridge portion
being hollow)][AltContent: textbox (Large diameter portion being hollow)][AltContent: ][AltContent: ][AltContent: ]
    PNG
    media_image2.png
    249
    773
    media_image2.png
    Greyscale



In re Aller, 105 USPQ, 233. In this situation, depending on a desired length of the wrench, as required by the user, one could provide a length of the bridge portion being 0.085~0.32 times the length of the large diameter portion, in order to allow the wrench to more effectively and easily engage with workpieces in hard to reach locations.

In reference to claim 3, Hsieh discloses the claimed invention as previously mentioned above, but lacks specifically disclosing that, the outer diameter of the small diameter portion is 0.7~0.8 times the outer diameter of the large diameter portion. However, the applicant fails to provide any criticality in having the outer diameter of the small diameter portion being 0.7~0.8 times the outer diameter of the large diameter portion or that this range provides any Unexpected Result and where the general conditions of a claim are disclosed by the prior art discovering the optimum or workable ranges involves only routine optimization and experimentation to one of ordinary skill in the art. In re Aller, 105 USPQ, 233. In this situation, depending on a desired length and material desired to be used of the wrench, as required by the user, one could provide the outer diameter of 

In reference to claim 4, Hsieh shows that the bridge portion is shaped as a cone (Figure 1) and has a small diameter end at a front end thereof (i.e. the left end as previously discussed above) and has a large diameter end at a rear end thereof (i.e. the right end as previously discussed above).

In reference to claim 8, Hsieh discloses the claimed invention as previously mentioned above, but lacks specifically disclosing that, the length of the tubular body is 1.18~1.65 times or 1.2~2.5 times the length of the large diameter portion; that the length of the small diameter portion is 0.55~0.62 times or 0.2~1.5 times the length of the large diameter portion; and that the length of the bridge portion is 0.09~0.11 times or 0.2~0.3 times the length of the large diameter portion. However, the applicant fails to provide any criticality in having the length of the tubular body being 1.18~1.65 times or 1.2~2.5 times the length of the large diameter portion; that the length of the small diameter portion is 0.55~0.62 times or 0.2~1.5 times the length of the large diameter portion; and that the length of the bridge portion is 0.09~0.11 times or 0.2~0.3 times the length of the large diameter portion or that any of these ranges provide any Unexpected Result and where the general conditions of a claim are disclosed by the prior art discovering the optimum or workable ranges involves only routine optimization and experimentation to In re Aller, 105 USPQ, 233. In this situation, depending on a desired length and material desired to be used of the wrench, as required by the user, one could provide the length of the tubular body is 1.18~1.65 times or 1.2~2.5 times the length of the large diameter portion; the length of the small diameter portion is 0.55~0.62 times or 0.2~1.5 times the length of the large diameter portion; and the length of the bridge portion is 0.09~0.11 times or 0.2~0.3 times the length of the large diameter portion, in order to allow the wrench to more effectively and easily engage with workpieces in hard to reach locations and/or provide a wrench which can be manufactured more cheaply and easily. 

In reference to claim 11, Hsieh discloses further comprising a connecting member (3), the connecting member has a lug portion (31) and a rod portion (32), the rod portion extends into the tubular body through a front end of the small diameter portion (Figures 1 and 2) and is connected to the small diameter portion (Figure 2), and the lug portion is exposed from the tubular body (Figure 2).

In reference to claim 12, Hsieh shows that the lug portion (31) has a width and the width of the lug portion is greater than the outer diameter of the small diameter portion (Figure 2). 


Claims 5-7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh (2009/0255385) in view of Hsieh (2014/0338419) and/or Cutler et al. (2005/0072278) and further in view of Hsieh (2009/0178519). 

In reference to claim 5, Hsieh discloses the claimed invention as previously mentioned above and shows including an electrical user interface (22) that is attached to the tubular body/handle in the large diameter portion (Figure 1), but lacks specifically showing, an opening being provided in a peripheral wall of the large diameter portion and a gripping area being formed between a rear end of the opening and a rear end of the tubular body. However, Hsieh (‘519) teaches that it is old and well known in the art at the time the invention was made to attach an electrical user interface (5) to a tubular body (formed from numerals 3 and 4, which is similar to the tubular body/handle [2], of Hsieh ‘385) with an opening (31) provided in a peripheral wall of a large diameter portion (see figure below, and note the large diameter portion is similar to the large diameter portion, of Hsieh‘385) and a gripping area (4) formed between a rear end (right end of 31, Figure 1) of the opening and a rear end (right most end of 4) of the tubular body (Figure 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the attachment of the electrical user interface (22) to the tubular body/handle, of Hsieh, with the known technique of attaching an electrical user interface to a tubular body/handle with an opening provided in a peripheral wall of a large diameter portion of the tubular body/handle while also including the gripping area, as taught by Hsieh (‘519), and the 
[AltContent: ][AltContent: textbox (Large diameter portion)][AltContent: textbox (Small diameter portion)][AltContent: ]
    PNG
    media_image3.png
    436
    580
    media_image3.png
    Greyscale



In reference to claim 6, Hsieh (‘519) shows that the opening has a length (see figure below), and the length of the opening is not greater than one half of the length of the large diameter portion (see figure below). 




[AltContent: textbox (Opening length that is not greater than one half of the length of the large diameter portion)][AltContent: textbox (Opening length)]
[AltContent: connector][AltContent: textbox (Copied Large diameter 
portion length)][AltContent: textbox (Large diameter 
portion length)][AltContent: arrow][AltContent: connector][AltContent: ][AltContent: connector][AltContent: ][AltContent: ][AltContent: connector][AltContent: ]
    PNG
    media_image3.png
    436
    580
    media_image3.png
    Greyscale





In reference to claim 7, Hsieh (‘519) shows that it is known to provide a layout length (see figure below) that is defined as the distance from a front end of the tubular body (again formed from 3 and 4) to the rear end of the opening (see figure below) and that the gripping area has a gripping area length (see figure below), but lacks specifically disclosing that, the layout length is 0.67~0.86 times the length of the tubular body, and that the gripping area length is 0.45~0.51 times the length of the large diameter portion. However, the applicant fails to provide any criticality in having the layout length being 0.67~0.86 times the length of the tubular body, and that the gripping area length is 0.45~0.51 times the length of the large diameter portion or that any of these ranges In re Aller, 105 USPQ, 233. In this situation, depending on a desired length of the wrench, as required by the user, one could provide a layout length that is 0.67~0.86 times the length of the tubular body, and that the gripping area length is 0.45~0.51 times the length of the large diameter portion, in order to allow the wrench to more effectively and easily engage with workpieces in hard to reach locations.
[AltContent: textbox (Gripping area length)][AltContent: ][AltContent: textbox (Layout length)][AltContent: ]
    PNG
    media_image3.png
    436
    580
    media_image3.png
    Greyscale



In reference to claim 9, Hsieh (‘519) discloses a layout length (see figure above), but lack specifically disclosing that, the layout length is 0.69~0.85 times or 0.71~0.73 times the length of the tubular body. However, the applicant fails to provide any criticality in having the layout length being 0.69-0.85 times or 0.71~0.73 times the length of the In re Aller, 105 USPQ, 233. In this situation, depending on a desired length and material desired to be used of the wrench, as required by the user, one could the layout length is 0.69~0.85 times or 0.71~0.73 times the length of the tubular body, in order to allow the wrench to more effectively and easily engage with workpieces in hard to reach locations and/or provide a wrench which can be manufactured more cheaply and easily.

In reference to claim 10, Hsieh (‘519) also shows that the opening has a depth within 31, Figure 1), and the depth of the opening is “about” one half of the outer diameter of the large diameter portion (Figure 1). 

Claim 13, is rejected under 35 U.S.C. 103 as being unpatentable over Hsieh (2009/0255385) in view of Hsieh (2014/0338419) and/or Cutler et al. (2005/0072278) and further in view of Heyraud (4669319). 

In reference to claim 13, Hsieh discloses the claimed invention as previously mentioned above, but lacks, the front end of the small diameter portion having an inner periphery provided with a tapered annular wall, and the tapered annular wall is reduced in diameter along an inward direction. However, Heyraud teaches that it is old and well known in the art at the time the invention was made to provide a front end (i.e. the lower 

[AltContent: connector][AltContent: textbox (Inward direction)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Tapered annual wall)][AltContent: arrow]
    PNG
    media_image4.png
    422
    330
    media_image4.png
    Greyscale

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rittmann (4982612) also shows that it is known to form an entire handle (40) of an electronic wrench as a hollow handle that is hollow from one end (lower end of 40 in Figure 2) to another end (42, Figure 2). Bergquist (3577815) also shows that it is known in the art to provide a front end of a small diameter portion with an inner periphery that is provided with a tapered annular wall, and the tapered annular wall is reduced in diameter along an inward direction (see figure below).

[AltContent: arrow][AltContent: arrow][AltContent: textbox (Tapered annular wall)]
    PNG
    media_image5.png
    175
    351
    media_image5.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723